DETAILED ACTION
Acknowledgements
The amendment filed 07/15/2022 is acknowledged.
Claims 1-3 and 5-10 are pending.
Claims 1-3 and 5-10 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 3 and 9-10 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
It is the applicant’s position that the rejection is improper because “the claimed subject matter is directed to blockchain network technology”, “claims includes features that constitute an improvement to a technology or technical field, namely, blockchain network technology”, and “claims…includes an inventive concept under step 2B of the eligibility analysis that constitutes significantly more than any supposed judicial exception.”, the examiner respectfully disagrees.
The claims recite data validation and storage.  Specifically, the claims recite “receiving… a block with a transaction…; validating the block, adding… the block…”, which is commercial or legal interactions within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting data validation and storage. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
The additional element of the claims such as the use of smart contract, blockchain, and node merely uses a computer as a tool to perform an abstract idea. Specifically, conducting data validation and storage including receiving a block with a transaction, validating the block, and adding the block to the blockchain network.  The use of a computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)).
The additional elements of using smart contract, blockchain, and node to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of data validation and storage. “receiving, by a node…,  a block with a transaction…; validating the block by the node,…, and adding, by the node, the block to a blockchain…”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of data validation and storage. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).
The arguments with claim 9 is moot in view of the amendments.
The rejection maintains.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §102 and 103, the arguments have been fully considered.  Examiner respectfully disagrees.
In response to “Applicant cannot find any teaching or suggestion of receiving, by a node of the blockchain network, a block with a transaction which invokes a smart contract using non-deterministic external data represented by a format from which the access destination is interpretable by the node, wherein the block includes a first value of the external data, as claimed in each amended independent claim 1, 9, and 10.”, Hunn et al. Figs 1A and 1B illustrate blockchain network which executes smart contract (Data-driven Contract 120) and receives external data input from IoT platform, Data Sources, etc.  Hunn et al. ¶0032 further discloses “programmable clauses can be dynamic in nature;…for example, a price clause may change its state in response to changes in temperature/humidity from edge computing devices if the price of a good is contingent upon weather conditions.” where temperature/humidity is non-deterministic external data. Moreover, Hunn et al. ¶0071 discloses “the state-driven contract is executed on a BDL” where BDL is the Blockchain Distributed Ledger. and ¶0111 discloses “The external data that is input to the data-driven contract”.  Therefore, Hunn et al. teaches the limitation. 
Applicant asserts that “there is no teaching or suggestion of the node validating the block, including acquiring a second value of the external data from the access destination and comparing the first value with the second value, and adding the block to a blockchain of the node after a consensus is built on adoption of the block by the blockchain network,” Examiner respectfully disagrees.
Hunn et al. ¶0101 discloses “a BDL may be used to store and validate all state changes to a contract using a consensus algorithm/logic. Data committed to the BDL may use sophisticated key derivation functions or another appropriate mechanism” and ¶0118 discloses “verify the data input to a data-driven contract. Data input may be logged so as to provide verification of compliance to the terms and conditions of a clause” where the “data input” is “a second value of the external data from the access destination” and “BDL” is Blockchain Distributed Ledger.  Therefore, Hunn et al. teaches the limitation. 


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-3 and 5-8 are directed to a method, claims 9 and 10 are directed to a CRM and node.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) data validation and storage.  Specifically, the claims recite “receiving… a block with a transaction…; validating the block, adding… the block…”, which is commercial or legal interactions within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting data validation and storage. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of smart contract, blockchain, and node merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting data validation and storage including receiving a block, validating the block, and adding the block to the blockchain network.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 9 and 10 are CRM and node claims that are used to perform the method claims 1-8 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve data validation and storage including receiving a block, validating the block, and adding the block to the blockchain network.  This only uses the processor or computer system to automate or implement the abstract idea of performing data validation and storage.  Dependent claim 2 describes smart contract. Dependent claim 3 describes access destination.   Dependent claim 5 describes block.  Dependent claims 6-8 describe data validation.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing data validation and storage including receiving a block, validating the block, and adding the block to the blockchain network.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of smart contract, blockchain and node as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 9 is directed to a transitory signal as claim 9 recites “machine-readable medium” rather than "non-transitory machine-readable medium . . . .” “machine-readable medium” is broad enough to include transitory signals.
Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "transitory signals" are neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007) (slip. op. at 18).


Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102 as being anticipated by US Application Publication US20170287090A1 (“Hunn et al.”).

Regarding claims 1, 9 and 10, Hunn et al. discloses:
A method for making a smart contract using non-deterministic external data to be executable in a blockchain network, (¶0032, ¶0039, ¶0071)
receiving, by a node which is part of the blockchain network, a block with a transaction which invokes a smart contract using the non-deterministic external data represented by a format from which an access destination is interpretable by the node, wherein the block includes a first value of the external data, (Figs. 1A and 1B; ¶0030, ¶0032, ¶0071, ¶0111, and ¶0118)
validating the block by the node, including acquiring a second value of the external data from the access destination and comparing the first value with the second value, and (¶0111 and ¶0118)
adding, by the node, the block to a blockchain of the node after a consensus is built on adoption of the block by the blockchain network. (¶0101)

Regarding claim 2, Hunn et al. discloses:
wherein the smart contract is a code for performing one or more described processes when executed if a condition for using the external data is satisfied. (¶0053)

Regarding claim 3, Hunn et al. discloses: 
wherein the access destination is a system external to the blockchain network. (¶0053, ¶0118)

Regarding claim 6, Hunn et al. discloses: 
wherein the validation is performed based on a validation rule stored in advance in each node. (¶0111 and ¶0118)

Regarding claim 7, Hunn et al. discloses: 
wherein the validation is performed based on a validation rule specified as a parameter of the external data used in the smart contract.(¶0111 and ¶0118)

Regarding claim 8, Hunn et al. discloses: 
wherein the validation rule determines the value of the external data as valid if the value of the external data is within a predetermined range of a value obtained by the node. (¶0111 and ¶0118)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170287090A1 (“Hunn et al.”) in view of US Application Publication US20170148016A1 (“Davis”).

Regarding claim 5, Hunn et al. discloses all the limitations as described above.  Hunn et al. further discloses:
wherein the block comprises one or more transactions (¶0031 and ¶0081)
Hunn et al. does not explicitly disclose: 
wherein the block comprises one or more transactions and a correspondence between names of one or more external data used in the one or more transactions and their values.
However, Davis discloses:
wherein the block comprises one or more transactions and a correspondence between names of one or more external data used in the one or more transactions and their values. (Fig. 7; Fig. 10 item 1002; ¶0008)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the System and Method for Creating and Executing Data-Driven Legal Contracts of Hunn et al. by including transaction details in accordance with the teaching of Davis. This modification enables the system to provide better transaction tracking and auditing. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685